DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-69 are cancelled.
Claims 70-89 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 71-84 and 89 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 71,
Re claims 72-73, 76-84, each recites one or both of “the first counterpart” and/or “the second counterpart.”  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the seal-receiving channel first counterpart” and “the seal-receiving channel second counterpart” and will be interpreted as such.  
Re claim 89, claim 89 recites” the seal-receiving channel” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the seal-receiving channel counterpart” and “the seal-receiving channel second counterpart” and will be interpreted as such.  
In addition, claim 89 is directed to “a frame member.”  However, claim 89 further positively recites structural features and juxtaposition of the frame member with respect to “an adjacent frame member.”  Inclusion of the second frame member, as positively recited therein, appears to be claiming a system or assembly.  Thus, it is unclear whether the claim is intended to require only the individual frame member, or an assembly including the “adjacent frame member.”  It appears, through positive recitations therein, that both frame members are required by the claim, and will be interpreted as such.  
Claims 74-75 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 88-89 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Esnault (US 5,133,108).
Re claim 88, Esnault discloses a window assembly (Fig .1, Col 3 line 54), comprising: 
a first frame member (1) that includes: 	
a seal-receiving channel first counterpart (L1); 
an exterior wall (see examiner comments); 
an interior wall (16) that is disposed on an opposite side (Fig. 1) of the first frame member (1) relative to the exterior wall (see examiner comments); and 
a pane-receiving space (between P1 and 16), defined by the interior wall (16), that is configured to receive a glass pane (the space is capable of receiving a glass pane, as the mullion is used for a glazed window as described in Col 3 line 54); 
a second frame member (3) that includes: 
a seal-receiving channel second counterpart (L2); 
an exterior wall (see examiner comments); 

a pane-receiving space (between P2 and 17), defined by the interior wall (17), that is configured to receive a glass pane (the space is capable of receiving a glass pane, as the mullion is used for a glazed window as described in Col 3 line 54); 
wherein the first (1) and second frame members (3) are co-operatively configured (Fig. 1) such that, while the exterior wall (see examiner comments) of the first frame member (1) is disposed opposite to (Fig. 1) the exterior wall (see examiner comments) of the second frame member (3), a seal-receiving channel (L1/L2) is defined by at least the first (L1) and second counterparts (L2); and 
a seal (4) that is disposed in the seal-receiving channel (L1/L2).
Re claim 89, Esnault discloses a frame member (1), comprising: 
a seal-receiving channel counterpart (L1) that is configured to be disposed in opposition to a seal-receiving channel counterpart (L2) of an adjacent frame member (3), the seal-receiving channel (L1) configured for disposition a seal (4) disposed therein (Fig. 1-2); wherein, while the seal-receiving channel counterpart (L1) is disposed in opposition to (Fig. 2) the seal-receiving channel counterpart (L2) of the adjacent frame member (3), a seal-receiving channel (L1/L2) is defined by at least the seal-receiving channel counterpart (L1) of the frame member (1) and the seal-receiving channel counterpart (L2) of the adjacent frame member (3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 70-86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esnault (US 5,133,108) in view of Fetting et al (“Fetting”) (US 2017/0074029).
Re claim 70, Esnault discloses a window assembly (Fig .1, Col 3 line 54), comprising: 
a first frame member (1) that includes: 	
a seal-receiving channel first counterpart (L1); 
an exterior wall (see examiner comments); 
an interior wall (16) that is disposed on an opposite side (Fig. 1) of the first frame member (1) relative to the exterior wall (see examiner comments); and 
a pane-receiving space (between P1 and 16), defined by the interior wall (16), that is configured to receive a glass pane (the space is capable of receiving 
a second frame member (3) that includes: 
a seal-receiving channel second counterpart (L2); 
an exterior wall (see examiner comments); 
an interior wall (17) that is disposed on an opposite side (Fig. 1) of the second frame member (3) relative to the exterior wall (see examiner comments); and 
a pane-receiving space (between P2 and 17), defined by the interior wall (17), that is configured to receive a glass pane (the space is capable of receiving a glass pane, as the mullion is used for a glazed window as described in Col 3 line 54); 
wherein: 
the first (1) and second frame members (3) are co-operatively configured (Fig. 1) such that, while the exterior wall (see examiner comments) of the first frame member (1) is disposed opposite to (Fig. 1) the exterior wall (see examiner comments) of the second frame member (3), a seal-receiving channel (L1/L2) is defined by at least the first (L1) and second counterparts (L2); and 
the seal-receiving channel (L1/L2) is configured for disposition of a seal (4 Claim 14) therein (Fig. 1), 
but fails to disclose a kit.
However, Fetting discloses a kit ([0030]).

Re claim 71, Esnault as modified discloses the kit of claim 70, wherein the disposition of the first frame member (1) opposite to the second frame member (3), with effect that the definition of the seal-receiving channel (L1/L2) is effected, is such that the first counterpart (L1) is disposed in alignment with (Fig. 2) the second counterpart (L2).
Re claim 72, Esnault as modified discloses the kit of claim 70, wherein: the first (1) and second frame members (3) are further co-operatively configured (Fig. 1, Fig. 2) such that, while: (i) the exterior wall (see examiner comments) of the first frame member (1) is disposed opposite to (Fig. 2) the exterior wall (see examiner comments) of the second frame member (3) such that the definition of the seal-receiving channel (L1/L2) is effected, (ii) the first counterpart (L1) of the first frame member (1) and the second counterpart (L2) of the second frame member (3) are disposed in a sealing interface-defining proximity (Fig. 2), and (iii) the seal (4) is disposed in the seal-receiving channel (L1/L2): a sealing interface (Fig. 2) is established between the first (1) and second frame members (3).
Re claim 73, Esnault as modified discloses the kit of claim 70, wherein: the first (1) and second frame members (3) are further co-operatively configured (Fig. 1, Fig. 2) such that, while: (i) the exterior wall (see examiner comments) of the first frame member 
Re claim 74, Esnault as modified discloses the kit of claim 73, the seal-receiving channel (L1/L2) is configured to receive the deformable portion (14a, 15a, 13) of the compressed seal (4, Fig. 2).
Re claim 75, Esnault as modified discloses the kit of claim 72, wherein: the first frame member (1) and the second frame member (3) are further co-operatively configured such that (Fig. 2), while the sealing interface (Fig. 2) is established, the exterior wall (see examiner comments) of the first frame member (1) and the exterior wall (see examiner comments) of the second frame member (3) are disposed in an abutting relationship (Fig. 2, see examiner comments).
Re claim 76, Esnault as modified discloses the kit of claim 72, wherein: the defining of the sealing interface (Fig. 2) is effected between the seal (4), the first 
Re claim 77, Esnault as modified discloses the kit of claim 72, wherein: while the first counterpart (L1) of the first frame member (1) and the second counterpart (L2) of the second frame member (3) are disposed in the sealing interface-defining proximity (Fig. 2), the first frame member (1) and the second frame member (3) are connectable (Fig. 2).
Re claim 78, Esnault as modified discloses the kit of claim 70, wherein the first counterpart (L1) of the seal-receiving channel (L1/L2) is a recess (Fig. 1) defined on the exterior wall (see examiner comments) of the first frame member (1).
Re claim 79, Esnault as modified discloses the kit of claim 78, wherein a surface (surface of that defined in the examiner comments) of the exterior wall (see examiner comments) of the first frame member (1) defines a normal axis (Fig. 2, any axis thereof), and the first counterpart (L1) defines a longitudinal axis (Fig. 2) that is disposed at an acute angle between 0 degrees and 45 degrees (Fig. 2) relative to the normal axis (as defined above) defined by the surface of the exterior wall (see examiner comments) of the first frame member (1).
Re claim 80, Esnault as modified discloses the kit of claim 70, wherein the second counterpart (L2) of the seal-receiving channel (L1/L2) is a recess (Fig. 1) defined on the exterior wall (see examiner comments) of the second frame member (3).
Re claim 81, Esnault as modified discloses the kit of claim 78, wherein a surface (surface of that defined in the examiner comments) of the exterior wall (see examiner comments) of the second frame member (3) defines a normal axis (Fig. 2, any axis 
Re claims 82-83, Esnault as modified discloses the kit of claim 70, but fails to disclose wherein the first counterpart of the seal-receiving channel has an opening with a width of at least 0.125" [claim 82], and wherein the second counterpart of the seal-receiving channel has an opening with a width of at least 0.125" [claim 83].
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Esnault wherein the first counterpart of the seal-receiving channel has an opening with a width of at least 0.125" [claim 82], and wherein the second counterpart of the seal-receiving channel has an opening with a width of at least 0.125" [claim 83] in order to ensure sufficient sizing to effect a large enough channel to receive a large enough seal to effect sealing between the frame members, reducing the chance of water intrusion and providing greater thermal protection.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 84, Esnault as modified discloses the kit of claim 70, wherein: at least one of the first counterpart (L1) of the first frame member (1) and the second counterpart (L2) of the second frame member (3) includes a slot (L1 and L2 are both slots, as is the space within 1/2/3) for retaining a seal (4) relative to the respective at least one of the first (1) and second frame members (3); and the first (1) and second 
Re claim 85, Esnault as modified discloses the kit of claim 70, wherein the first frame member (1) and the second frame member (3) are extruded (as “extruded” is considered product by process, see also Col 2 line 63) lineals (Fig. 2).
It should further be noted that the language “extruded” is considered product-by-process; therefore, determination of patentability is based on the product itself.  See M.P.E.P. §2113.  The patentability of the product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the same prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe
Re claim 86, Esnault as modified discloses the kit of claim 70, wherein the first frame member (1) is a frame member (1) of a first frame (1), and the second frame member (3) is a frame member (3) of a second frame (3).

Claim(s) 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esnault (US 5,133,108) in view of Fetting et al (“Fetting”) (US 2017/0074029) and Sperr (US 4,614,062).
Re claim 87, Esnault discloses a window assembly (Fig .1, Col 3 line 54), comprising: 
a first frame member (1) that includes: 	
a seal-receiving channel first counterpart (L1); 
an exterior wall (see examiner comments); 
an interior wall (16) that is disposed on an opposite side (Fig. 1) of the first frame member (1) relative to the exterior wall (see examiner comments); and 
a second frame member (3) that includes: 
a seal-receiving channel second counterpart (L2); 
an exterior wall (see examiner comments); 
an interior wall (17) that is disposed on an opposite side (Fig. 1) of the second frame member (3) relative to the exterior wall (see examiner comments); and wherein: 
the first (1) and second frame members (3) are co-operatively configured (Fig. 1) such that, while the exterior wall (see examiner comments) of the first frame member (1) is disposed opposite to (Fig. 1) the exterior wall (see examiner comments) of the 
the seal-receiving channel (L1/L2) is configured for disposition of a seal (4 Claim 14) therein (Fig. 1), 
but fails to disclose a kit, and the first and second frame members with a glass stop-receiving channel, defined by the interior wall, that is configured to receive a glass stop.
However, Fetting discloses a kit ([0030]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the window assembly of Esnault to be a kit as disclosed by Fetting in order to simplify shipping and transportation by allowing transport of individual pieces instead of an assembled product, or to allow for simpler maintenance by allowing removal and/or replacement of individual pieces.  In addition, kits are very well known and common in the art.  
In addition, Sperr discloses the first and second frame members (1/3 of Esnault, see 2 of Sperr) with a glass stop-receiving channel (on 25, into which 33 is received, as well as the channel within 29), defined by the interior wall (29, 25), that is configured to receive a glass stop (33, 34).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the window assembly of Esnault with the first and second frame members with a glass stop-receiving channel, defined by the interior wall, that is configured to receive a glass stop as disclosed by Sperr in 

Examiner Comments

    PNG
    media_image1.png
    820
    794
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635